Case:
Case: 4:05-cr-00045-GHD-DAS
      4:05-cr-00045-GHD-DAS Doc
                            Doc #:
                                #: 176
                                   175 Filed:
                                       Filed: 08/20/19
                                              08/07/19 1
                                                       1 of
                                                         of 2
                                                            2 PageID
                                                              PageID #:
                                                                     #: 911
                                                                        909




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI


UNITED STATES OF AMERICA,

       vs.                                                  CRIMINAL NO. 4:05CR045

NASIR ABDUL ALI aka DONALD RAY REED


REPLY TO GOVERNMENT’ RESPONSE IN OPPOSITION TO PETITIONER’S
             MOTION FOR SENTENCE REDUCTION


       Petitioner, Nasir Abdul Ali, aka Donald Ray Reed, respectfully requests a hearing

based on Petitioner’s pro se Motion for a Reduction of Sentence [172], the Government’s

Response [173], and the Petitioner’s pro se Traverse Motion/Rebuttal to Government’s

Response [174].

                        Procedural History and First Step Act

       The Government’s case history is incorporated into this Motion and accurately

reflects the procedural history in this case. See Gov Response. § 1. Likewise, the

Government agrees the First Step Act is applicable in Mr. Abdul-Ali’s case. See Gov.

Response §§ 2 and 3.

        Given Mr. Abdul Ali’s eligibility, it for this Court to decide, as a matter of

discretion, whether to lower his sentence. At a resentencing hearing, the defense will be

able to present arguments beyond the statutory range, the guideline range, and the release

date, regarding all sentencing factors relevant to 18 U.S.C. § 3553(a), and Mr. Abdul Ali

will have the opportunity to speak to the Court. The government can present arguments in

opposition, and the Court can fully review the merits of Mr. Abdul Ali’s motion for
Case:
Case: 4:05-cr-00045-GHD-DAS
      4:05-cr-00045-GHD-DAS Doc
                            Doc #:
                                #: 176
                                   175 Filed:
                                       Filed: 08/20/19
                                              08/07/19 2
                                                       2 of
                                                         of 2
                                                            2 PageID
                                                              PageID #:
                                                                     #: 912
                                                                        910



imposition of a reduced sentence and impose a sentence that is appropriate for this

individual case, now that Congress has provided sentencing courts with authority to remedy

the inequities that were in the crack-cocaine statutes before 2010.

           As of this filing, Mr. Abdul-Ali has been contacted and asked to send in a progress

report from the Bureau of Prisons, any certifications, any courses completed, and any other

documentation that would give this Court an idea of how he has adapted and bettered

himself while spending the last fourteen years in prison1.

                                         CONCLUSION

           Mr. Abdul Ali respectfully asks the Court to exercise its discretion and set this case

for a resentencing hearing and ultimately to impose a reduced prison sentence as Mr. Abdul

Ali’s Guidelines range would decrease from mandatory life to 360 months to life.

           Dated this 7th day of August, 2019.
                                                         Respectfully submitted,


                                                         NASIR ABDUL ALI
                                                         aka DONALD RAY REED

                                                          /s/ Gregory S. Park
                                                         GREGORY S. PARK, MSB No.9419
                                                         Assistant Federal Public Defender
                                                         1200 Jefferson Avenue, Suite 100
                                                         Oxford, Mississippi 38655
                                                         Telephone: (662) 236-2889
                                                         Fax: (662) 234-0428
                                                         greg_park@fd.org




1
    See docket - Arrested 3/28/2005.

                                                 2
